Citation Nr: 0936799	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
primarily manifested by signs or symptoms involving the 
respiratory system (upper or lower).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to July 
1992, and served in Southwest Asia from December 20, 1990 to 
May 1, 1991.  He also had an unverified period of active 
service in the Army Reserves following his discharge.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2002 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board remanded this case in July 2004 and June 2007 for 
additional development.  The appeal has been returned to the 
Board for further appellate action.  

The Board notes that the Veteran has submitted a January 2005 
private treatment record that contains a diagnosis of chronic 
obstructive pulmonary disease (COPD).  October 2008 and March 
2009 evidence shows the Veteran has a diagnosis of asthma.  
The Veteran's representative seems to imply in his August 
2009 brief that this asthma disability should be considered 
for service connection.  In an August 2009 letter to VA, the 
Veteran references filing a claim for PTSD and depression.  
As the issues of entitlement to service connection for COPD, 
asthma, PTSD and depression have not been developed and are 
not currently before the Board, they are REFERRED to the RO.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of severe pulmonary 
sarcoidosis with severe bronchospams and pulmonary fibrosis 
and cavitation. 

2.  The Veteran has recent diagnoses of COPD and asthma. 

3.  The Veteran does not have an undiagnosed illness 
primarily manifested by signs or symptoms involving the 
respiratory system (upper or lower).


CONCLUSION OF LAW

There is no legal basis for service connection for an 
undiagnosed illness primarily manifested by signs or symptoms 
involving the respiratory system (upper or lower).  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. §3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may established for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability which became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent, or more, not 
later than December 31, 2011; and which, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  

'Objective indications of chronic disability' include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  In order to fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).  The term 'Persian Gulf Veteran' means a Veteran 
who served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 C.F.R. § 3.317(d)(1).

Since the February 2002 rating that is the subject of this 
appeal, the statutes affecting compensation for disabilities 
occurring in Persian Gulf War Veterans were amended. 38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Among other things, these changes revised the term 
'chronic disability' to 'qualifying chronic disability,' and 
included an expanded definition of 'qualifying chronic 
disability' to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  The disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test. 38 C.F.R. § 3. 317(a)(1)(ii).  Section 
1117(a) authorizes service connection on a presumptive basis 
only for disability arising in Persian Gulf Veterans due to 
'undiagnosed illness' and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

The Board notes that the only issue currently before it is 
entitlement to service connection for an undiagnosed illness 
primarily manifested by signs or symptoms involving the 
respiratory system (upper or lower).  The issues of 
entitlement to service connection for residuals of 
sarcoidosis, to include pulmonary fibrosis; entitlement to 
service connection for an undiagnosed illness primarily 
manifested by signs or symptoms involving sleep disturbances, 
and entitlement to service connection for a low back disorder 
were all denied in the Board's June 2007 decision and are not 
pending before the Board.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, pulmonary 
problems, to include sarcoidosis.  He denied shortness of 
breath during a periodic examination in April 1989, as well 
as upon his September 2000 enlistment to the Army Reserves.  
Post-service medical evidence indicates that the Veteran was 
diagnosed with active sarcoidosis in August 2001, after 
complaining of shortness of breath with moderate exertion.  

The Veteran's private physicians have diagnosed the Veteran 
with sarcoidosis and moderate to severe pulmonary sarcoidosis 
with associated pulmonary fibrosis and granulomatous disease.  
The Veteran underwent a VA C&P pulmonary tuberculosis and 
mycobacterial diseases examination in January 2005.  After an 
extensive medical history, physical examination, pulmonary 
function studies and a chest x-ray, the Veteran was diagnosed 
with moderate to severe pulmonary sarcoidosis with 
significant air trapping and hyperinflation, increased 
residual volume, and decreased diffusion capacity of a severe 
degree.  

Upon the Board's remand in June 2007, the January 2005 
examiner was asked to provide an addendum to his January 2005 
examination report.  The examiner commented that there were 
few medical notations from the period when the Veteran served 
during Desert Storm, but that the Veteran's history as 
relayed to the examiner was that he started becoming 
symptomatic in 1996 to 1997.  These symptoms steadily 
progressed to the time of the 2005 examination.  The examiner 
also noted that there were between nine and ten years between 
when the Veteran left Iraq and the appearance of fever and 
infiltrates.  The examiner definitively stated that there the 
Veteran did not have an undiagnosed respiratory system 
condition that occurred related to Desert Storm service.  The 
respiratory condition that the Veteran was diagnosed with was 
severe pulmonary sarcoidosis with severe bronchospasm and 
pulmonary fibrosis and cavitation.  

The Veteran submitted private treatment records from January 
2005, October 2008 and March 2009 that show that he also has 
had diagnoses of COPD and asthma.  

Since the Veteran has received diagnoses of severe pulmonary 
sarcoidosis with severe bronchospams; pulmonary fibrosis and 
cavitation, COPD and asthma for his symptoms involving the 
respiratory system, there is no legal entitlement to 
consideration under the undiagnosed illness provisions.  

Further, medically unexplained chronic multisymptom illness 
has been noted to mean a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  It is also noted that chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  38 C.F.R. § 3.317(a)(2)(i)(B) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  Thus this case presents no findings showing that 
the Veteran has medically unexplained chronic multisymptom 
illnesses.

Section 3.317(a)(2)(i)(B)(4) provides that the list may be 
expanded in the future when the Secretary determines that 
other illnesses meet the criteria for a medically unexplained 
chronic multisymptom illness.  As there are medical diagnoses 
for the Veteran's complaints, the record before the Board 
does not demonstrate that the Veteran's disorders represent 
undiagnosed illnesses or medically unexplained chronic, 
multisystem illnesses.  Additionally, none of the Veteran's 
illnesses have been determined by the Secretary to meet the 
criteria in paragraph (a)(2)(ii) noted above, and the none of 
the illnesses have been determined by the Secretary to 
warrant presumptive service connection under 38 U.S.C.A. § 
1117(d).  

Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Under the revised 38 U.S.C.A. § 
1117, the claim for service connection due to an undiagnosed 
illness must fail.  The Veteran's symptoms have not been 
attributed by examiners to an undiagnosed illness or a 
medically unexplained, chronic multisymptom illness.  Rather, 
the Veteran has received diagnoses for his symptoms and 
already been denied service connection for one diagnosis.  
Moreover, the VA Secretary has not, to date, determined that 
any of the disorders in question here warrant a presumption 
of service connection under 38 C.F.R. § 3.317(a)(2)(i)(B).  
The Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the Veteran's claim for an undiagnosed 
illness based on Persian Gulf War Service must be denied as a 
matter of law.


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; what VA will seek to provide; and what the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1).  

As the law and not the facts are dispositive, there is no 
reasonable possibility that further assistance to the Veteran 
would substantiate his claim and the provisions of the VCAA 
do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

Service connection for an undiagnosed illness primarily 
manifested by signs or symptoms involving the respiratory 
system (upper or lower) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


